Citation Nr: 1604853	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-25 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to January 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2015, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes the Veteran discussed his symptoms of cervical spine arthritis at the November 2015 hearing.  The Veteran filed a claim for service connection for a cervical spine disability in September 2014.  This claim was denied by a November 2014 rating decision.  The Veteran did not file a notice of disagreement within one year and this claim is not within the Board's jurisdiction.  The Veteran and his representative are advised that should the Veteran wish to file a claim for benefits for such condition, such must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).


FINDINGS OF FACT

A chronic lumbar spine disability was not manifest during service and arthritis was not manifest within one year of separation.  Lumbar pathology is not attributable to service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred or aggravated by service and arthritis of the lumbar spine may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The RO provided the required notice in a letters sent to the Veteran in October 2011.  This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The October 2011 letter informed the Veteran of the laws regarding the assignment of effective dates and disability ratings.  The case was last adjudicated in a September 2014 Supplemental Statement of the Case.  Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, the Veteran's lay statements, private treating source records, and statements from the Veteran's representative.

During the November 2015 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, and suggested the submission of additional evidence to support the Veteran's claim. The Veterans Law Judge also left the record open for a 60-day period following the hearing to allow for the submission of such additional evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2015).

The Veteran was not afforded a VA examination in connection to his psychiatric disability claim.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

As discussed in more detail below, the evidence of record is against a finding that an in-service event, injury or disease occurred during the Veteran's period of active duty that would support a finding of incurrence or aggravation.  As such, the second McClendon requirement is not satisfied, and a VA examination is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Laws and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Moreover, in certain cases, where a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he developed a lumbar spine disability in service.  In an October 2011 statement, the Veteran stated that he sought service connection for facet arthritis of the lower back.

The Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  As such, 38 U.S.C.A. § 1154(b) does not apply to his claim.  The service treatment records do not contain complaints of low back pain, treatment for a low back injury, or any other evidence of an in-service event, injury or disease of the lumbar spine, to include arthritis of the lumbar spine.

In support of his claim, the Veteran submitted treatment records from Gateway Medical Center showing treatment for a fall from a horse in August 2010.  These records indicate that the Veteran suffered a dislocated right shoulder with severe pain and inability to extend his arm and fingers.  These records contain imaging results of the Veteran's cervical spine, which revealed mild bilateral facet arthritis in the lower cervical spine.  The records from Gateway Medical do not show complaints of low back pain, or evidence of a lumbar spine disability, to include facet arthritis.

Additionally, the Veteran testified at the November 2015 hearing that he began experiencing low back pain in service.  The Veteran testified that he began experiencing low back problems between Air Assault School and attendance of a Non-Commissioned Officer academy.  The Veteran testified that he used over-the-counter treatments and that he did not seek treatment while on active duty for a low back problem.  Further, the Veteran testified at the hearing that he has not sought treatment for a low back condition since his separation from service.  

The Veterans Law Judge left the record open for a 60-day period following the hearing to allow for the submission of such additional evidence.  The VLJ suggested that the Veteran submit evidence of a current disability as well as evidence showing a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  No additional evidence was received within the timeframe specified at the November 2015 hearing.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of low back pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board notes that there is no objective clinical evidence of a current lumbar spine disability.  Additionally, there is no evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service aside from the Veteran's unsupported general assertions.  Further, there is no evidence of arthritis manifest to a degree of 10 percent within one year from the date of termination of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

To the extent that there are lay opinions from the Veteran linking any lumbar spine disabilities to an in-service injury, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence showing a current lumbar disability.  The Board finds any assertion of on-going symptoms since service is far less credible and probative than the service treatment record showing a lack of treatment for a lumbar spine disability and a lack of treatment for a lumbar spine disability since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

Based upon the more probative evidence of record, the Board concludes that a lumbar spine disability was not manifest during service or to a compensable degree within one year of service, and that such processes are unrelated to service.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


